department of the treasury internal_revenue_service washington d c tax exempt and government entities oivision mar uniform issue list tt ep 2a ts kke kaek kkk legend taxpayer a ira x amount a partnership p financial_institution y financial_institution z individual m dear kek ot kk ak kk kk wee this is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested ane page taxpayer a represents that he received a distribution from ira x totaling amount a taxpayer a asserts that his failure to accomplish a rollover of amount a within the day period prescribed by sec_408 of the code was due to financial_institution error taxpayer a further represents that amount a has not been used for any other purpose in date taxpayer a decided to invest a portion of ira x in a private equity partnership partnership p he discussed this transaction with a representative of partnership p individual m and was assured that the investment could be accomplished through his ira after taxpayer a’s discussion with individual m he informed financial_institution y where ira x was held that he intended to invest his ira in a private equity partnership on date financial_institution y processed the transfer of amount a to financial_institution z to be credited to partnership p as a trustee to trustee transfer although partnership p and financial_institution z accepted the transfer of amount a as a trustee to trustee transfer and recorded the owner of the investment as taxpayer a’s ira neither company advised taxpayer a about establishing a new ira at financial_institution z to hold amount a taxpayer a was unaware of the problem because his monthly statement from partnership p indicated that the investment was held in the name of his ira individual m represents that it was always the understanding of partnership p that taxpayer a intended to have amount a invested in a proper ira taxpayer a asserts that the failure to accomplish the rollover within the required 60-day rollover period was due to the fact that although partnership p and financial_institution z were fully aware that he intended to make the investment in an ira taxpayer a was provided with incorrect advice and improper paperwork in establishing a proper ira based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page s i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such pian may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code section d b of the code provides that sec_408 of the code does not apply to any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by the page improper advice and incorrect paperwork he received from partnership p and financial_institution z with regards to the requirements of establishing an ira to hold amount a therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to into a rollover ira provided all other requirements of section contribute amount a d of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact id at - please address all correspondence to se t ep ra t3 sincerely yours _ le theh ec - wee ---- ore ce laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc kkk
